DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 5. 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Regarding the claimed terms, the Examiner notes that a “general term must be
understood in the context in which the inventor presents it.” In re Glaug 263 F.3d 1335,
1340, 62 USPOQ2d 1151, 1154 (Fed. Cir 2002}. Therefore the Examiner must interpret
the claimed terms as found on the specification of the instant application. Clearly almost
all the general terms in the claims may have multiple meanings. So where a claim term
‘is susceptible to various meanings,...the inventor's lexicography must prevail..." id.
Using these definitions for the claims, the claimed Invention was not reasonably found in the prior art.
	Prior art US 20140165175 (Sugiyama) taught a server device and a method of managing unauthorized logins using a server device communicatively connected to a plurality of client terminals and having a storage unit, the method comprising the steps of: (a) storing, on the storage unit, information on a plurality of value conversion processes; (b) setting a value conversion process included in the plurality of value conversion processes as a specific value conversion process; (c) sending an instruction for the specific value conversion process to one of the plurality of client terminals in response to a request from the client terminal; (d) receiving, from the client terminal, a login request including a result of the specific value conversion process on a parameter value; (e) determining whether to permit a login by the client terminal based at least on the received result; and (f) selecting, on a predetermined condition, a candidate for a new specific value conversion process from the plurality of value conversion processes stored in the storage unit.
	Prior art US 20140143874 (Namjoshi et al.) taught a method for estimating worst-case time complexity of a regular expression defining a pattern adapted for identifying malicious packets and comprising one or more back-references (backref-regex) by constructing a non-deterministic finite automaton (NFA) corresponding to the backref-regex (backref-NFA), wherein the backref-NFA comprises a plurality of NFA-states and a respectively labeled edge for each of the one or more back-references of the backref-regex; performing liveness analysis on the backref-NFA to determine for each NFA-state of the backref-NFA a set of back-references alive at the NFA-state; and determining a maximum number of alive back-references over the plurality of NFA-states, wherein the determined maximum number is indicative of the worst-case time complexity of the backref-regex. 
	Prior art US 20110295779 (Chen et al.) taught a regex matching method and system, and relates to the field of computer technologies. The method includes: sorting multiple regexes into several regex groups, where all regexes in one regex group include a common string, which is known as a generic string; compiling each regex group into a DFA, and setting up a correlation between the generic string of each regex group and the DFA; matching to-be-matched data streams with the generic string respectively, and using the matched generic string as a matched string; obtaining a DFA corresponding to the matched string; and performing regex matching for the to-be-matched data streams according to the DFA, and outputting a matching result. The embodiments of the present invention shorten the data loading process, decrease the time consumed by data loading, and improve the matching performance.
	Prior art US 20090300768 (Krishnamurthy et al.) taught a method to detect phishing URLs involves: creating a whitelist of URLs using a first regular expression; creating a blacklist of URLs using a second regular expression; comparing a URL to the whitelist; and if the URL is not on the whitelist, comparing the URL to the blacklist. False negatives and positives may be avoided by classifying Internet domain names for the target organization as "legitimate". This classification leaves a filtered set of URLs with unknown domain names which may be more closely examined to detect a potential phishing URL. Valid domain names may be classified without end-user participation.
	Prior art US 7,861,304 (Nachenberg et al.) taught a method for matching patterns of symbols within computer systems. A method embodiment of the present invention comprises composing (11) a pattern matching expression; and embedding (12) a function using storage means within the expression to form a character matching string. The expression may be a regular expression. The character matching string is compared (13) against a target string. The target string may be one that is suspected to contain malicious computer code.
	For Independent claim 1,
	Since, no prior art was found to teach: “determining groupings of the regex models based on an optimization of a cumulative weighted function comprising entropy and coverage; based on the determined groupings, identifying a regex model having a cumulative weighted function that exceeds a predetermined threshold; and generating an alert when the cumulative weighted function for the identified regex model exceeds the predetermined threshold” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective fling date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
	For independent claims 7 and 15, the claims recite essentially similar
limitations as in claim 1.
	For dependent claims 2-6, 8-14, and 16-20, the claims are allowed due to their
dependency on allowable independent claims 1, 7, and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437